Name: Regulation (EEC) No 526/73 of the Council of 19 February 1973 on the financing of special measures for colza and rape seed
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 24. 2 . 73 Official Journal of the European Communities No L 51/1 I (Acts whose publication is obligatory) REGULATION (EEC) No 526/73 OF THE COUNCIL of 19 February 1973 on the financing of special measures for colza and rape seed Whereas Council Regulation (EEC ) No 2824/72 ( 5 ) of 28 December 1972 laying down general rules for the financing of interventions by the Guarantee section of the European Agricultural Guidance and Guarantee Fund is applicable, for expenditure provided for, from 1 January 1973 , an adaptation should be made to this Regulation and to Council Regulation (EEC) No 786/69 ( 6 ) of 22 April 1969, on the financing of intervention expenditure on the internal market in oils and fats : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC) No 729/ 70 (*) of 21 April 1970 on the financing of the common agricultural policy as last amended by Regulation (EEC ) No 1566/72 ( 2 ) and in particular Articles 2 (2 ) and 3 (2 ) thereof ; Having regard to the proposal from the Commis ­ sion ; Whereas Council Regulation (EEC ) No 1569/72 ( 3 ) of 20 July 1972 laying down special measures for colza and rape seed provides for the levying or granting by Member States of differential amounts for colza and rape seed processed for oil production or exported ; Whereas the differential amounts levied in trade with third countries under Regulation (EEC ) No 1569/72 represent an agricultural levy within the meaning of Article 2a of the Decision of 21 April 1970 ( 4 ) on the replacement of financial contribu ­ tions from Member States by the Communities ' own resources ; whereas the differential amounts granted in the case of exports represent export refunds to third countries within the meaning of Article 2 ( 1 ) of Regulation (EEC ) No 729/70 ; whereas the differential amounts granted or levied in the case of processing represent interventions intended to stabilize the agricultural markets within the meaning of Article 3 ( 1 ) of Regulation (EEC) No 729/70 and whereas these amounts must consequently be included in Community finances for refunds or interventions : HAS ADOPTED THIS REGULATION : Article 1 The differential amounts granted in the case of trade with third countries in application of Regula ­ tion (EEC) No 1569/72 constitute, as regards the financing of the common agricultural policy, export refunds to third countries within the meaning of Article 2 ( 1 ) of Regulation (EEC) No 729/70 . Article 2 The following shall be added to Part III , entitled 'Oils and Fats ' in the Annex to Regulation ( EEC) No 2824/72 : ' 9 . The differential amounts granted or levied for processing in application of Regulation (EEC) No 1569/72 .' Article 3 1 . Article 2 ( 1 ) of Regulation (EEC ) No 786/69 shall be supplemented by the following : '( g ) The differential amounts granted or levied for processing in application of Regulation (EEC) No 1569/72 .' (*) OJ No L 94, 28 . 4 . 1970 , p. 13 . ( 2 ) OJ No L 167, 25 . 7 . 1972 , p. 5 . ( 3 ) OJ No L 167, 25 . 7 . 1972 , p. 9 . ( 4 ) OJ No L 94 , 28 . 4 . 1970, p. 19 . ( 5 ) Of No L 298 , 31 . 12 . 1972 , p. 5 . ( s ) OJ No L 105 , 2 . 5 . 1969 , p. 1 . No L 51 /2 Official Journal of the European Communities 24. 2 . 73 Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities . It shall be applicable on the date on which Regula ­ tion (EEC) No 1569/72 takes effect, except for Article 2 , which shall be applicable from 1 January 1973 . 2. The text of Article 3 of Regulation (EEC) No 786/69 shall be numbered paragraph 1 and shall be supplemented by the following paragraph 2 : '2 . The differential amounts granted or levied for processing in application of Regulation (EEC ) No 1569/72 shall be added or deducted respec ­ tively from the subsidies granted in application of Article 27 of Regulation 136/66/EEC.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 February 1973 . For the Council The President A. LAVENS